In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-22-00367-CR


                               IN RE FABIAN ARGUIJO, RELATOR

                                     ORIGINAL PROCEEDING

                                         December 21, 2022
                                  MEMORANDUM OPINION
                         Before QUINN, C.J., and PARKER and DOSS, JJ.


        Relator, Fabian Arguijo, a prison inmate appearing pro se and in forma pauperis,

has filed a petition requesting our writ of mandamus issue against the Honorable Roland

D. Saul, Judge of the 222nd District Court of Deaf Smith County, Texas. Relator desires

an order compelling Respondent to rule on a motion for judgment nunc pro tunc seeking

“jail time credits” and to relieve Relator from any obligation to repay court-appointed

attorney’s fees of $16,000.1 According to Relator, “thirty working days” have passed but

Respondent has taken no action on Relator’s motion.




        1 Concerning the attorney fee allegation, Relator has not supplied the trial court cause number of
the case for which he seeks relief from such fees. However, in his direct appeal in Arguijo v. State, No. 07-
17-00240-CR, 2018 Tex. App. LEXIS 8153, at *7–8 (Tex. App.—Amarillo Oct. 5, 2018, pet. ref’d) (mem.
op., not designated for publication) this Court modified a judgment against Relator by removing assessed
attorney’s fees of $15,263.94.
       For numerous reasons we deny Relator’s request for mandamus relief.              The

petition does not include the certification required by Rule 52.3(j), nor sworn portions of

the relevant record, as required in Rules 52.3(k) and 52.7(a). TEX. R. APP. P. 52.3(j),(k);

52.7(a). Relator’s complaint that he cannot comply with the requirements for a record

because he possesses no order denying his motion in the district court fails to account

for the other documents that are necessary for our review in this original proceeding.

Absent documentary proof in the record, we do not take Relator’s alleged facts as true

simply because he says they occurred.

       Moreover, a trial court has no legal duty to perform a nondiscretionary act that is

never called to its attention. In re Chavez, 62 S.W.3d 225, 228 (Tex. App.—Amarillo

2001, orig. proceeding); In re Metoyer, No. 07-07-00506-CR, 2008 Tex. App. Lexis 243,

at *4 n.2, (Tex. App.—Amarillo Jan. 14, 2008, orig. proceeding) (mem. op., not designated

for publication). Merely filing a motion with the clerk does not prove it was brought to the

attention of the trial court. Id. We have no record evidence that Relator’s motion was

ever received by the district court. Further, Relator fails to show how the trial court’s

failure to rule on his motion within “thirty working days” constitutes an unreasonable delay.

See Chavez, 62 S.W.3d at 228.

       Based on Relator’s petition it is not possible to conclude Respondent clearly

abused his discretion. We therefore deny Relator’s petition.

                                                         Per Curiam

Do not publish.




                                             2